         Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     NORTHERN DIVISION

JAMES PAIGE, JR                                                                                         PLAINTIFF

V.                                                                CIVIL ACTION NO.: 3:18-CV-765-SA-RP

METROPOLITAN SECURITY., d/b/a WALDEN
SECURITY et al                                                                                     DEFENDANTS

           MEMORANDUM OPINION AND ORDER FOR ADDITIONAL BRIEFING

         James Paige filed his Complaint [1] on November 1, 2018, alleging that his employer,

Walden Security, discriminated against him in violation of Title VII and Section 1981 when it

failed to hire him as the District Supervisor for the Southern District of Mississippi. Presently

before the Court is Defendant Walden Security’s Motion for Summary Judgment [69]. The issues

are fully briefed and ripe for review.

                                     Factual and Procedural Background

         The United States Marshal Service contracts with a private security company to provide

security for federal buildings and courthouses in the United States. In 2015, the Marshal Service

entered a contract with Metropolitan Security Service, Inc., otherwise known as Walden Security1,

to provide security at the Federal Courthouses in the Fifth Judicial Circuit. James Paige, the

Plaintiff in this matter, was hired in 2003 as a Court Security Officer (“CSO”) and worked until

2015 under contracts of various contractors. Prior to 2003, Paige worked for the Jackson Police

Department from 1974 until 1984 as a patrolman and sergeant, eventually supervising officers in

both the patrol and traffic divisions. Paige also started his own small business, “Quartermaster



1
  Prior to 2015, the Marshal Service contracted with various other companies at different times such as USProtect,
Inc., Inter-Con Security Systems, Inc., and Akal Security, Inc. At the time of this dispute, the security services were
transferring from Akal Security, Inc., to Walden Security.
       Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 2 of 15




Vans”, in 1980 which eventually grew into a $1.2 million dollar company with 18 employees. He

owned and operated this company for 22 years.

       Around December of 2015, Paige applied to Walden Security to continue his job as a CSO

at the Federal Courthouse in Jackson, Mississippi. Walden Security extended Paige an offer and

he accepted. Soon after he began working, he pursued a promotion to become District Supervisor.

In Walden Security’s organizational structure, each district is supervised by a District Supervisor.

The District Supervisor position at issue in this case is responsible for the management and

supervision of approximately 60 CSOs providing security at seven different Federal courthouses

within the Southern District of Mississippi. In addition to their supervisory role, the District

Supervisor is responsible for maintaining and monitoring all duties required by their contract and

correct any and all issues that may arise. For years, Gaylen Knupp served as the District

Supervisor. But when Walden Security became the new contractor, Knupp notified Walden

Security and Brandon Pritchard that he no longer wished to serve as the supervisor. Knupp

recommended Prentiss Parker for the position. Without soliciting applications or informing the

employees about the opening, Walden Security offered the position to Prentiss Parker. Parker

notified Walden Security that he did not want the job after attending a supervisor training.

Thereafter, Walden Security posted the job opening on November 13, 2015, seeking applications

for the District Supervisor position. The application portal remained open until December 16,

2015. Knupp urged Steve Renfroe to apply. Renfroe submitted his application on November 23,

2015 and was hired one day later on November 24, 2015.

       According to Paige, Walden Security did not officially announce Renfroe’s hiring to the

employees. Instead, he heard this news from Knupp and immediately logged onto the online portal

and learned that the application window was still open. Paige testified that he submitted his



                                                 2
         Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 3 of 15




application on November 26, 2015, but Walden Security’s records indicate that Paige submitted

his application on December 1, 2015.2 Nonetheless, Paige’s application was submitted before the

application window closed on December 16, 2015. Paige testified that he submitted his application

despite hearing from Knupp that the position was filled because he was not sure whether it was

legitimate. Paige’s application was not reviewed by Walden Security and he was not offered the

promotion.

         Believing he was discriminated against on the basis of race, Paige filed an EEOC charge

of discrimination against the United States Marshal Service.3 He then filed a Complaint [1] against

Walden Security and Attorney General William Barr4 alleging that he was discriminated against

because of his race in violation of Title VII of the Civil Rights Act of 1964 and Section 1981. The

Plaintiff later added claims against Gaylen Knupp and Brandon Prichard in their official and

individual capacities. See First Amended Complaint [34]. Presently before the Court is Walden

Security’s Motion for Summary Judgment [69], which was filed on February 7, 2020. The issues

are fully briefed and ripe for review.

                                                  Legal Standard

         Summary judgment is warranted when the evidence reveals no genuine dispute regarding

any material fact, and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). The rule “mandates the entry of summary judgment, after adequate time for discovery and



2
  The Plaintiff testified that he had no reason to dispute Walden Security’s record which indicates that he did not
submit his application until December 1, 2015.
3
  This EEOC charge did not include Walden Security and was not attached for the Court’s consideration.
4
  When this case was filed, Jefferson B. Sessions, III, the then Attorney General of the United States was named as a
party. William Barr is the current Attorney General. Under Federal Rule of Civil Procedure 25, an action does not
abate when a public officer who is a party in an official capacity ceases to hold office while the action is pending.
Instead, “the officer’s successor is automatically substituted as a party. Later proceedings should be in the substituted
party’s name. The court may order substitution at any time, but the absence of such an order does not affect the
substitution.” F.R.C.P. 25. Pursuant to Rule 25 William Barr, the current Attorney General, shall be named as a party
in place of Jefferson B. Sessions, III.

                                                           3
        Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 4 of 15




upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

       The moving party “bears the initial responsibility of informing the district court of the basis

for its motion and identifying those portions of [the record] which it believes demonstrate the

absence of a genuine issue of material fact.” Id. at 323, 106 S. Ct. 2548. The nonmoving party

must then “go beyond the pleadings” and “designate ‘specific facts showing that there is a genuine

issue for trial.’” Id. at 324, 106 S. Ct. 2548 (citation omitted). In reviewing the evidence, factual

controversies are to be resolved in favor of the non-movant, “but only when both parties have

submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). When such contradictory facts exist, the Court may “not make credibility

determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

150, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000). Conclusory allegations, speculation,

unsubstantiated assertions, and legalistic arguments are not an adequate substitute for specific facts

showing a genuine issue for trial. TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754, 759

(5th Cir. 2002); SEC v. Recile, 10 F.3d 1093, 1097 (5th Cir. 1997); Little, 37 F.3d at 1075.

                                      Analysis and Discussion

       Defendant Walden Security seeks summary judgment in its favor on the Plaintiff’s Title

VII and Section 1981 claims. In its brief, the Defendant argues that the Title VII claim is

procedurally barred because the Plaintiff failed to file an EEOC charge against Walden Security.

In addition, the Defendant argues that the Plaintiff cannot establish a prima facie case of

discrimination under Section 1981.




                                                  4
         Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 5 of 15




   I.       Title VII of the Civil Rights Act of 1964

         Walden Security argues that Paige’s Title VII claim is procedurally barred because he

failed to file an EEOC charge against it. Paige conceded this point in his response admitting that

he incorrectly filed the EEOC charge against the Marshal Service instead of Walden Security.

“Title VII directs that a ‘charge . . . shall be filed’ with the EEOC ‘by or on behalf of a person

claiming to be aggrieved’ within 180 days ‘after the alleged unlawful employment practice

occur[s].’’ Fort Bend County, Texas v. Davis, 139 S.Ct. 1843, 204 L. Ed. 2d 116 (2019); citing 42

U.S.C. § 2000e-5(b), (e)(1). “Title VII’s charge-filing requirement is not a jurisdictional cast.” Id

at 1851. The Supreme Court clarified that while this filing requirement is not jurisdictional, it is

mandatory.” Id at 1852. Therefore, because Paige failed to file a charge against Walden Security,

his Title VII claim against Walden cannot survive summary judgment.

   II.      Section 1981

         In addition, Walden Security contends that the Plaintiff cannot establish a prima facie case

of race discrimination under 42 U.S.C. § 1981. In particular, Walden Security argues that Paige

failed to apply for the District Supervisor position before the position had been filled; and, even if

he did apply, he was not qualified for the position sought.

         Section 1981, “a longstanding civil rights law, first enacted just after the Civil War

provides that ‘[a]ll persons within the jurisdiction of the United States shall have the same right in

every State or Territory to make and enforce contracts . . . as enjoyed by white citizens.’” CBOCS

West, Inc. v. Humphries, 553 U.S. 442, 445, 128 S. Ct. 1951, 170 L. Ed. 2d 864 (2008); citing 42

U.S.C. § 1981(a). More specifically, Section 1981 states that every person in the United States

shall have the same rights as white citizens regarding “the making, performance, modification, and

termination of contracts, and the enjoyment of all benefits, privileges, terms and conditions of the



                                                  5
         Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 6 of 15




contractual relationship.” 42 U.S.C. § 1981(b); see Domino's Pizza, Inc. v. McDonald, 546 U.S.

470, 475, 126 S.Ct. 1246, 163 L.Ed.2d 1069 (2006) (citations omitted). These rights, according to

Section 1981, “are protected against impairment by nongovernmental discrimination and

impairment under color of State law.” See id.

        To survive a motion for summary judgment, a Section 19815 Plaintiff must first establish

a prima facie case of discrimination by a preponderance of the evidence. McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-04, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). “When an

individual infers discrimination from an employer’s failure to promote [him], [courts] apply a

modified version of the burden-shifting analysis articulated by the Supreme Court in McDonnell

Douglas.” Scales v. Slater, 181 F.3d 703, 709 (5th Cir. 1999). In order to meet this burden, “the

plaintiff must show (1) that he is a member of a protected class; (2) he was qualified for the position

sought; (3) he was rejected for the position; and either (4) the employer awarded the position to a

person outside the protected class or the employer continued to seek applicants with his

qualifications after rejecting the plaintiff.” Autry v. Fort Bend Indep. Sch. Dist., 704 F.3d 344,

346–47 (5th Cir. 2013) (citing Price v. Fed. Exp. Corp., 283 F.3d 715, 720 (5th Cir. 2002).

        A. Prima Facie Case

        Paige, an African American male, is a member of a protected class. See 42 U.S.C.A.

§ 2000e-2.6 Second, Paige argues that he applied for a District Supervisor position and was

qualified for that position. Walden Security asserts that the Plaintiff cannot establish the second

prong of his prima facie case because he failed to submit an application before the position was




5
  “The elements of the claims under Title VII and 42 U.S.C § 1981 are identical.” Casarez v. Burlington
Northern/Santa Fe Co., 193 F.3d 334, 337 n. 3 (5th Cir.1999). Therefore, the Court evaluates Paige’s Section 1981
claim under the burden shifting analysis and evidentiary requirements outlined in McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802-04, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973).
6
  Walden Security does not dispute that Paige is a member of a protected class.

                                                        6
            Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 7 of 15




filled and because he lacks the requisite qualifications. Generally, a failure to promote claim is

barred if the plaintiff failed to apply for the open position. See Haynes v. Pennzoil Company, 207

F.3d 296, 301 (5th Cir. 2000) (holding that the plaintiff’s failure to apply to the open legal position

in the defendant’s legal department defeated his effort to establish a prima facie failure to promote

case.); Frensley v. North Mississippi Medical Center, Inc., 2010 WL 3655860 at *5 (ND Miss.

Sep. 9, 2010) (holding that because the plaintiff failed to apply for the SICU nurse-manager

position, summary judgment was proper on her discrimination claim.); see also Spight v. Tidwell

Industries, 551 F. Supp. 123 (ND Miss. Nov. 23, 1982) (finding that an employee who failed to

apply for promotion to foreman failed to meet burden of proving his application would have been

futile).7

         There is no dispute that Paige formally applied for the position. The District Supervisor job

opening was posted from November 13, 2015 until December 16, 2015. According to Paige’s

deposition testimony, he submitted an application online on November 26, 2015. See Deposition

of James Paige, Jr [69-1]. Walden Security, however, posits a more expansive question—whether

submission of an application is required before the position is filled, even if the application window

is still open. Walden Security fails to cite to any binding authority supporting a finding that a

Plaintiff who applied within the application window but after a position was filled cannot

successfully prove that he applied for the position. But in Texas Department of Community Affairs

v. Burdine, the Supreme Court carefully indicated that “a plaintiff must prove . . . that she applied

for an available position.” 450 U.S. 248, 254, 101 S. Ct. 1089, 1094, 67 L. Ed. 2d 207 (1981)



7
 There is an exception to this general rule: “failure to apply for the position does not bar a claim if the plaintiff can
show that such an application would have been a futile gesture.” Id.; See Teamsters v. United States, 431 U.S. 324,
363-66, 97 S. Ct. 1843, 52 L. Ed. 2d 396 (1977); Claiborne v. Illinois Cent. R. R., 583 F.2d 143, 150 (5th Cir. 1978).
Making such a claim usually requires a showing that the applicant for the promotion was deterred by a known and
consistently enforced policy of discrimination. Id. The Plaintiff makes no argument that this exception is applicable
on these facts, and the Court has found nothing in the record to indicate that it should be applied.

                                                           7
        Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 8 of 15




(emphasis added). On several occasions, the Fifth Circuit and Supreme Court have addressed the

availability of a position in the employment context. In Parez v. Region 20 Education Service

Center, the court held that the nonexistence of an available position is a legitimate reason not to

promote. 307 F.3d 318, 325 (5th Cir. 2002). That finding, however, related to the “legitimate,

nondiscriminatory reason” analysis, not the prima facie case. See id. In Adams v. Groesbeck

Independent School Dist., the Fifth Circuit even went as far to distinguish between a “vacant

position” and an “available position” stating that a position is vacant, not available, when an

employer chooses not to fund it. 475 F.3d 688, 692 (5th Cir. 2007). This jurisprudence,

nonetheless, misses the mark in resolving the issue in this case.

       Here, after Knupp declined to continue serving as District Supervisor, Knupp informed

Paige that Renfroe would be the new District Supervisor. After learning this on or around

November 18, Paige testified that he started his application process for District Supervisor. When

asked why he submitted an application despite hearing that the position had been filled, he

responded that he did not know Knupp’s motivation for telling him and was unsure if it was true.

He stated that his suspicion was bolstered when he logged onto the application portal and learned

that it was still open. Thus, Paige proceeded to submit an application while the application portal

remained open despite rumors that the position had been filled.

       Walden Security’s basic assertion that Paige failed to timely apply is simply false. In its

own briefing, the Defendant stated that the window closed on December 16 and it is clear that

Paige submitted an application on November 26. In the Court’s view, whether the position was

filled at the time Paige applied is of little significance at the prima facie stage in the proceedings

because the Fifth Circuit or the Supreme Court has not provided any guidance on this issue. As a

practical matter, if the availability of a position was dependent upon rumors by employees at the



                                                  8
        Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 9 of 15




company, a candidate without the benefit of hearing these rumors would never be able to establish

a prima facie case in cases similar to this case. Thus, the Court finds that Paige did apply for an

available position for prima facie purposes.

       In addition to proving that he applied, Paige must also establish that he was qualified for

the position sought. The qualifications listed on the job posting are listed as follows:

               High school diploma or general education degree (GED). At least
               three calendar years of verifiable experience as a certified law
               enforcement officer; The experience must have included general
               arrest authority; Must possess five years of supervisory and/or
               management experience with projects similar in size and scope of
               this contract.

See Job Posting for District Supervisor position [69-4]. Of the requirements listed, Walden

Security argues that Paige does not possess five years of supervisory and/or management

experience with projects similar in size and scope of the contract. Walden Security adds that Paige

has at most four years of experience managing employees. Instead of arguing that he possessed

the requisite qualifications, Paige argues that Walden Security’s District Supervisor qualifications

were a sham and that Walden Security moved the goal post when Paige applied. Paige does state

in the “Pertinent Facts and Procedural History” section of his brief that he had more than five years

of management and supervisory experience.

       According to Paige’s resume, he supervised 50 to 60 officers in the traffic division for the

Jackson Police Department for two years. In addition, he supervised the same number of officers

in the patrol division for two years. Paige’s resume also states that he “was over the jail for one

year on the 10:00pm – 6:00am shift.” He does not indicate how many employees he supervised

while working at the jail. Paige also does not indicate whether these years were consecutive or

concurrent. However, viewing the facts in the light most favorable to the Plaintiff as the Court

must do at this stage of the proceedings, the Court finds Paige does possess five years of

                                                  9
       Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 10 of 15




supervisory or management experience because of his four years supervising officers at the police

department and his additional year supervising the jail.

       Such experience, per the job posting, must also relate to projects of a similar size and scope

as the District Supervisor position. The job summary states that the district supervisor is

responsible for the management and supervision of approximately 60 court security officers

providing security at seven different Federal courthouses within the Southern District of

Mississippi. Other essential responsibilities include making key decisions on behalf of the

company, carrying out administrative tasks efficiently, and maintaining all post performance

required by the contract.

       Paige supervised 50 to 60 officers while working for the Jackson Police Department. In

addition, Paige owned and operated a million-dollar small business for 20 plus years while working

as a sergeant in the Police Department and as a CSO at the federal courthouse. A comprehensive

view of Paige’s experience shows that he meets the minimal qualifications listed on the District

Supervisor job posting.

       The final two prongs are not in dispute: Paige was not offered a promotion and Walden

Security hired Steve Renfroe, someone outside the Plaintiff’s protected category. Therefore, the

Plaintiff has established a prima facie case of discrimination.

       B. Legitimate, Nondiscriminatory Reason

       The burden now shifts to the employer to articulate a legitimate, nondiscriminatory reason

for its actions. Reeves, 530 U.S. at 142, 120 S. Ct. 2097; Burdine, 450 U.S. at 254–56, 101 S. Ct.

1089. The burden on the employer “is one of production, not persuasion and ‘can involve no

credibility assessment.’” Reeves, 530 U.S. at 142, 120 S. Ct. 2097 (quoting St. Mary’s Honor Ctr.

v. Hicks, 509 U.S. 502, 509, 113 S. Ct. 2742, 125 L. Ed. 2d 407 (1993)). Walden Security argues



                                                 10
       Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 11 of 15




that it did not hire Paige because he did not timely apply for the District Supervisor position.

Recognizing the low burden on the Defendant at this stage in the burden-shifting analysis, the

Court finds that Walden Security sufficiently articulated a legitimate, nondiscriminatory reason.

       C. Pretext

       If the employer sustains its burden, the prima facie case is dissolved, and the burden shifts

back to the plaintiff to establish pretext. Paige may establish pretext “by showing that the

employer's proffered explanation is false or ‘unworthy of credence.’” Laxton v. Gap Inc., 333 F.3d

572, 578 (quoting Reeves, 530 U.S. 133, 147, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)). If he

succeeds, the “[e]vidence demonstrating that the employer's explanation is false or unworthy of

credence, taken together with the plaintiff's prima facie case, is likely to support an inference of

discrimination even without further evidence of defendant's true motive.” Id. (citation omitted).

This is because “once the employer's justification has been eliminated, discrimination may well be

the most likely alternative explanation . . . .” Id. (quoting Reeves, 530 U.S. at 147–48, 120 S.Ct.

2097). Demonstrating pretext is alone sufficient unless “the record conclusively reveal[s] some

other, nondiscriminatory reason for the employer's decision,” or “the plaintiff create[s] only a weak

issue of fact” and there is otherwise “abundant and uncontroverted evidence that no discrimination

occurred.” Id. (citing Russell v. McKinney Hosp. Venture, 235 F.3d 219, 223 (5th Cir. 2000).

       Paige argues that Walden Security’s legitimate, nondiscriminatory reason is pretext

because Paige timely applied for the position. As discussed above, the application was posted on

the company website on November 13, 2015 and remained there until December 16, 2015. The

Defendant’s own brief and exhibits show that Paige applied 15 days before the application portal




                                                 11
        Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 12 of 15




closed.8 Thus, Walden Security’s statement that Paige did not timely submit an application is

simply false.

        Although the Defendant’s stated reason is proven false, the Fifth Circuit made clear in

Bennett v. Consolidated Gravity Drainage Dist. No. 1, that “for an employer to be liable for

discrimination, the employee must establish not only that the employer’s purported basis for

termination was pretextual, but also ‘that the real reason was intentional discrimination.’” 648 Fed.

Appx. 425, 431 (5th Cir. 2016); citing St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515–17, 113

S.Ct. 2742, 125 L.Ed.2d 407 (1993). Oxford English Dictionary defines “pretext” as “that which

is put forward to cover the real purpose or object.” See XII Oxford English Dictionary 437 (2ed.

1989). The Supreme Court held that “. . . a reason cannot be proved to be ‘pretext for

discrimination’ unless it is shown both that the reason was false, and that discrimination was the

real reason.” St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 515, 113 S.Ct. 2742, 2751, 125 L.

Ed. 2d 407 (1993). “The factfinder’s rejection of the employer’s legitimate, nondiscriminatory

reason for its action does not compel judgment for the plaintiff. The ultimate question is whether

the employer intentionally discriminated, and proof that ‘the employer’s proffered reason is

unpersuasive, or even obviously contrived, does not necessarily establish that the plaintiff’s

proffered reason is correct.” Reeves, 530 U.S. at 146-47, 120 S. Ct. 2097; see Hicks, 509 U.S. at

519, 113 S.Ct. 2742 (finding “It is not enough . . . to disbelieve the employer; the factfinder must

believe the plaintiff's explanation of intentional discrimination.” (emphasis in original)).

        While the Defendant’s statement that Paige failed to timely submit an application is false,

the above-referenced authorities illustrate that Paige must do more in order to survive summary


8
  The Defendant acknowledges this fact in its brief stating “. . . the position was posted for over a month from
November 13, 2015, until December 16, 2015.” See Memorandum in Support [70] of Motion for Summary Judgment.
According to the Recruiting Workflow Profile, Walden Security received Paige’s application on December 1, 2015 at
1:02 am. [69-6].

                                                       12
        Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 13 of 15




judgment. In other words, the falsity of the Defendant’s reason, without more, is insufficient. The

only other argument asserted by the Plaintiff is that Walden Security’s qualification requirements

were a sham. Paige contends that after Knupp recommended Prentiss Parker as his replacement,

Walden Security offered Parker the position even though he had not submitted an application and

did not prove that he was qualified. To that end, Paige argues that the fact that Walden Security

never received an application from Parker speaks volumes about its motivations and the

importance it placed on qualifications at that time. Paige argues that this conduct exposes Walden

Security’s discriminatory animus against him. This Court previously noted that “pre-selection, in

and of itself, does not establish pretext unless the preselection was motivated by discriminatory

animus.” See Pree v. Washington Cty. Bd. of Supervisors, No. 4:16-CV-122-SA, 2018 WL 522776,

at *5 (N.D. Miss. Jan. 23, 2018) (citing Rowe v. Jewell, 88 F. Supp. 3d 647, 665 (E.D. La. 2015);

Walsdorf v. Bd. of Comm’rs for the E. Jefferson Levee Dist., 857 F.2d 1047, 1051 (5th Cir. 1988);

Hiner v. McHugh, 546 Fed. Appx. 401, 407 (5th Cir. 2013)).

         Beyond Paige’s argument about the qualification requirements, Paige has not provided

sufficient facts to prove that Walden Security’s preselection of Parker was motivated by anything

other than a recommendation from Knupp, Parker and Renfroe’s predecessor. Absent these facts

otherwise proving that the real reason was motivated by discriminatory animus, the Plaintiff has

not met his burden of proving intentional discrimination.9 Thus, summary judgment is proper.

                                              Additional Legal Issues

         The Court’s decision today concludes that there is no Title VII or Section 1981 liability as

to Walden Security, the Plaintiff’s employer. The other defendants—Brandon Pritchard, Gaylen

Knupp, Attorney General William Barr, and the United States—remain as active defendants in this


9
 “The ultimate burden of persuading the trier of fact that the defendant intentionally discriminated against the plaintiff
remains at all times with the plaintiff.” Burdine, 450 U.S., at 253, 101 S.Ct., at 1093.

                                                           13
       Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 14 of 15




case. Although these defendants have not petitioned the Court for dismissal or summary judgment,

the Court is considering summary judgment on two issues of material fact that may not be

genuinely in dispute. See FED. R. CIV. PRO. 56(f).

          In particular, the Plaintiff claimed that his two co-workers, Brandon Pritchard and Gaylen

Knupp, discriminated against him in violation of Title VII and Section 1981. But it is well-settled

law that individuals do not qualify as an employer for the purposes of Title VII and cannot be held

civilly liable. See Grant v. Lone Star Co., 21 F.3d 649, 652 (5th Cir. 1994) (stating that “the

definition of the term ‘employer’ in §2000e(b) does not include individuals who do not otherwise

qualify as employers under the statute.”).

          In addition, the Plaintiff claimed that the U.S. Marshal Service discriminated against him

in violation of Title VII and Section 1981. But, as this Court previously held, the U.S. Marshal

Service is not the “employer” of a Court Security Officer and the “joint-employer doctrine” is not

applicable to governmental subdivisions. See Crain v. Metropolitan Security Service, Inc., 3:17-

CV-868-SA Docket [55] (citing Trevino v. Celanese Corp., 701 F.2d 397, 404 n.10 (5th Cir.

1983)).

          Pursuant to Rule 56(f), the Court may, after giving notice and a reasonable time to respond,

consider summary judgment on its own after identifying for the parties material facts that may not

be genuinely in dispute. Fed. R. Civ. Pro. 56(f)(3). All parties are hereby on notice of the Court’s

intent to consider summary judgment on the following issues and claims: (1) the Plaintiff’s Title

VII and Section 1981 claims against the U.S. Marshal Service through the Attorney General and

the United States; (2) the Plaintiff’s Title VII and Section 1981 claims against Gaylen Knupp in

his individual and official capacities; and (3) the Plaintiff’s Title VII and Section 1981 claims

against Brandon Pritchard in his individual and official capacities. The parties may file a response

                                                  14
       Case 3:18-cv-00765-SA-RP Document 94 Filed 06/10/20 Page 15 of 15




within 14 days from the date of this order fully briefing the issues discussed above. Thereafter, the

Court will reconsider the remaining claims in light of the parties’ briefing.

                                            Conclusion

          For all the reasons discussed above, Walden Security’s Motion for Summary Judgment is

GRANTED. All claims against Walden Security are dismissed with prejudice. This case is not

closed.

          SO ORDERED this, the 10th day of June, 2020.



                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                 15
